THE THIRTEENTH COURT OF APPEALS

                                   13-16-00498-CV


                                    City of Brownsville
                                             v.
                     City of Port Isabel and Town of Laguna Vista


                                   On Appeal from the
                    103rd District Court of Cameron County, Texas
                         Trial Cause No. 2014-DCL-00815-D


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be AFFIRMED IN PART and

REVERSED and RENDERED IN PART. The Court orders the judgment of the trial

court AFFIRMED IN PART and REVERSED and RENDERED IN PART consistent with

its opinion. Costs of the appeal are adjudged 50% against appellant and against

appellees.

      We further order this decision certified below for observance.

December 19, 2018